 TUBE DISTRIBUTORS CO., INC.381Tube Distributors Co., Inc.andLocal 810, Steel,Metals, Alloys& Hardware,Fabricators&Warehousemen,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers ofAmerica, AFL,Petitioner.Case No. 2-RC-6152.July !?8,1955SECOND SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONPursuant to a Decision and Direction of Election dated December18, 1953,1 amended on January 12, 1954, and further amended on No-vember 1,1954, an election by secret ballot was conducted on November30, 1954, under the direction and supervision of the Regional Directorfor the Second Region.At the conclusion of the election,the partieswere furnished with a tally of ballots which showed that,of approxi-mately 39 eligible voters, 37 cast ballots,of which 16 were for thePetitioner,12 were cast for Amalgamated Union,Local649, UAW-AFL, Intervenor herein,and 9 were challenged.As the challenged ballots were sufficient in number to affect the re-sults of the election,the Regional Director,pursuant to the Board'sRules and Regulations,conducted an investigation and, on December28, 1954, issued and served upon the parties his report on objectionsand challenges.The Petitioner filed exceptions to the RegionalDirector's report.On April 20, 1955, the Board issued a Supplemental Decision andDirection,'in which it directed that the Regional Director open andcount seven of the challenged ballots.On June 8, 1955,the RegionalDirector issued, and duly served upon the parties,a report on supple-mental decision and direction to count challenged ballots, in which hestated that the seven challenged ballots which the Board directed to beopened cannot be found. In view of this circumstance, the RegionalDirector recommended that the Board order a new election to be heldamong the eligible employees in the unit heretofore found to be ap-propriate.The Intervenor,in its exceptions to the Regional Director'sreport, contends that ordering a new election for the entire unit wouldbe "contrary to- the Act" and it would be reasonable to permit onlythe seven employees whose ballots were not opened to vote again.Wefind no merit in these contentions.The Board is responsible for assuring properly conducted electionsand its role in the conduct of elections must not be open to question.In view of the irregularity involved herein,and as the lost ballots weresufficient in number to affect the outcome of the election, we shall, in'Tube Distributors Co, Inc,2-RC-6152, December18, 1953, not reported in printedvolumesof Boaid Decisions and Orders.2 Tube Distributors Co, Inc,112 NLRB 296.113 NLRB No. 39. 382DECISIONSOF NATIONAL LABORRELATIONS BOARDthe interest of maintaining our standards, set the election aside anddirect that a new election be conducted among the employees in theunit heretofore found appropriate.'[The Board set aside the election held on November 30, 1954.][Text of Direction of Second Election omitted from publication.]3New York TelephoneCo., 109 NLRB788.SeeNational Truck Rental Company, Inc.,108 NLRB 1349;Active SportswearCo., Inc,104 NLRB 1057.The Rath Packing CompanyandUnited Packinghouse Workersof America,CIO, Petitioner.Case No. 16-RC-1591. July 28,1955SUPPLEMENTAL DECISION, DIRECTION, AND ORDERPursuant to a Decision and Direction of Election dated February15, 1955,1 an election by secret ballot was conducted on March 3, 1955,under the direction and supervision of the Regional Director for theSixteenth Region.At the conclusion of the election, the parties werefurnished with a tally of ballots which shows that, of approximately50 eligible voters, 48 cast ballots, of which 24 were for the Petitioner,23 were cast for no union, and 1 ballot was challenged. The chal-lenged ballot was sufficient to affect the results of the election.On March 9, 1955, the Petitioner filed timely objections to conductaffecting the results of the election. In accordance with the Rulesand Regulations of the Board, the Regional Director conducted aninvestigation and, on April 20, 1955, issued and served upon theparties his report on challenged ballots and objections.On April 29,1955, the Employer filed exceptions to the Regional Director's report.Upon the basis of the entire record in this case, the Board makesthe following :FINDINGS OF FACTIn his report, the Regional Director recommended that the chal-lenge to the ballot of Glen Stoddard be overruled and that his ballotshould be opened and counted.As no exceptions to theRegionalDirector's report have been filed with respect to the foregoing chal-lenged ballot,we hereby adopt the Regional Director'srecom-mendation.As to the objections, the Regional Director found, in pertinent part,that about 2 weeks prior to the election the Petitioner's field repre-sentative was directed by Rodney Slight, plant superintendent, toThe Rath Packing Company,16-RC-1591,February 15, 1955, not reported in printedvolumes of Board Decisions and Orders.113 NLRB No. 44.